09/18/2020



                                                                                    Case Number: DA 20-0279
          IN THE SUPREME COURT OF THE STATE OF MONTANA

                               Case No. DA 20-0279


DANA ROLAN, on her own behalf
and on behalf of the class she represents,

                       Plaintiffs/Appellees,
                                                          GRANT OF
vs.                                                       EXTENSION

NEW WEST HEALTH SERVICES,
DARWIN SELECT INSURANCE
COMPANY and ALLIED WORLD
ASSURANCE COMPANY and
DARWIN NATIONAL
ASSURANCE COMPANY,

                    Defendants/Appellants.


      Pursuant to M. R. App. P. 26(1) and upon Uncontested Motion of Appellees

for an extension of time to file their response brief, and there being no objection

from Appellants,

      IT IS HEREBY ORDERED that Appellees are granted a thirty-day

extension, up to and including October 23, 2020, within which to file their

response brief.




                                                                        Electronically signed by:
                                                                           Bowen Greenwood
                                                                       Clerk of the Supreme Court
                                                                           September 18 2020